DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to because of the following informalities:  Claim 30, line 6 recites “a block that extends dowardly” the typo should be corrected to read “downwardly.” Furthermore, claim 30 line 6 recites “comprising a lever attached a block.” This should be corrected to recite “a lever attached to a block” or “comprising a lever and a block” as appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites, inter alia, that the device comprises “a lever attached a block that extends dowardly [sic] from the accessory plate.” It is unclear from the claim language whether the lever extends downwardly from the accessory plate, and is attached to a block, or whether the lever is attached to a block which extends downwardly from the accessory plate.
In other words, the claim as written could reasonably be construed in two ways: 1) a lever, which extends downwardly from the accessory plate, is attached to a block; or 2) a lever is attached to a block, and the block extends downwardly from the accessory plate. The claim is ambiguous and therefore indefinite.
Claims 31-35 are dependent on claim 30 and are rejected for substantially the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 and 33-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of U.S. Patent No. 11,061,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses all of the claim limitations of the instant application.
21. A mount system a camera comprising: a mounting plate comprising

and an outer body having an outside edge surfaces,


 wherein one of the outside edge surfaces includes an engagement surface, 





an inner body is disposed inwardly of the outer body and comprises one or more bores configured to facilitate attachment of the mounting plate to a surface of a camera; 

and an accessory plate configured to engage the mounting plate and comprising an outside edge surfaces, 

wherein a quick release and lock mechanism is disposed along one of the outside edge surfaces and includes a lever connected with a block, 



wherein when the accessory plate is connected on top of the mounting plate movement of the lever in one direction causes the block to engage the engagement surface to lock the accessory plate to the mounting plate, 


and movement of the lever in an opposite direction causes the block to disengage the engagement surface to release the accessory plate from the mounting plate.
21. A quick swap mount system a camera comprising: a mounting plate comprising: 

an outer body having an outside edge defined by first and second pairs of opposed outside edge surfaces, 

wherein one of the outside edge surfaces includes an engagement surface centrally positioned along such outside edge surface and that is configured differently from remaining portions of such outside edge surface that extend longitudinally away from the engagement surface; 

and an inner body portion having a plurality of bores configured to facilitate attachment of the mounting plate to a top surface of a camera; 


and an accessory plate configured to engage the mounting plate and comprising an outside edge defined by opposed edge surfaces, 

wherein one of the edge surfaces comprises a quick release and lock mechanism that includes a lever connected with one or more rotary elements disposed within the accessory plate and that are connected with a block, 

wherein when the accessory plate and mounting plate are connected with one another movement of the lever in one direction causes the block to engage the mounting plate engagement surface to provide a locked state between the mounting plate and the accessory plate, 

and wherein movement of the lever in an opposite direction causes the block to disengage the mounting plate engagement surface to provide an unlocked state between the mounting plate and the accessory plate.


Claims 22-29 of the ‘303 patent disclose the claim limitations recited in claims 23-29 of the instant application.  

30. (New) A camera mount system comprising: a camera; 

a mounting plate attached to a surface of the camera comprising 

an outside body portion having an engagement surface and an inside body portion that is attached with the camera;





 





and an accessory plate comprising a quick release and lock mechanism disposed along an outside edge and comprising a lever attached a block that extends dowardly from the accessory plate, 






wherein movement of the lever in one direction causes the block to engage the mounting plate engagement surface and movement of the lever in an opposite direction causes the block to disengage from the mounting plate engagement surface.
30. (Previously Presented) A quick swap camera mount system, comprising: a camera; 

a mounting plate attached to a top surface of the camera, comprising: 

an outside body portion with opposed pairs of first and second outside edges, wherein one of the outside edges comprises an engagement surface extending along only a center portion of such outside edge; and an inner body portion comprising a plurality of bores having fasteners therein for attaching the mounting plate to the top surface of the camera; 

and an accessory plate configured to laterally engage the mounting plate, the accessory plate comprising opposed first outside edges configured to slidably engage the mounting plate first or second pair of opposed outside edges, 

wherein the accessory plate comprises a quick release and lock mechanism disposed along an outside edge and that includes a lever attached with one or more rotary elements disposed within the accessory plate, the quick release and lock mechanism including a block that is connected with the lever (wile ‘303 does not specifically recite that the block “extends downwardly,” whatever direction the block extends in can be construed as “downward”)

 and that is moved into contact with the mounting plate engagement surface when the lever is moved into a locked position flush with the outside edge, and wherein the block is moved out of contact with the mounting plate engagement surface when the lever is moved into an unlocked position extending outwardly from the outside edge.


30. (New) A camera mount system comprising: a camera; 

a mounting plate attached to a surface of the camera comprising 

an outside body portion having an engagement surface and an inside body portion that is attached with the camera;





 







and an accessory plate comprising a quick release and lock mechanism disposed along an outside edge and 


comprising a lever attached a block that extends dowardly from the accessory plate, 




wherein movement of the lever in one direction causes the block to engage the mounting plate engagement surface and 




movement of the lever in an opposite direction causes the block to disengage from the mounting plate engagement surface.
21. A quick swap mount system a camera comprising: 


a mounting plate comprising: 



an outer body having an outside edge defined by first and second pairs of opposed outside edge surfaces, 


wherein one of the outside edge surfaces includes an engagement surface centrally positioned along such outside edge surface and that is configured differently from remaining portions of such outside edge surface that extend longitudinally away from the engagement surface; 

and an inner body portion having a plurality of bores configured to facilitate attachment of the mounting plate to a top surface of a camera; 


and an accessory plate configured to engage the mounting plate and comprising an outside edge defined by opposed edge surfaces, 

wherein one of the edge surfaces comprises a quick release and lock mechanism that includes a lever connected with one or more rotary elements disposed within the accessory plate and that are connected with a block, 

wherein when the accessory plate and mounting plate are connected with one another movement of the lever in one direction causes the block to engage the mounting plate engagement surface to provide a locked state between the mounting plate and the accessory plate, 

and wherein movement of the lever in an opposite direction causes the block to disengage the mounting plate engagement surface to provide an unlocked state between the mounting plate and the accessory plate.


Claims 20 and 22-26 of the ‘303 patent disclose the claim limitations recited in claims 31 and 33-35 of the instant application.  

36. A method for mounting a camera comprising: 



attaching a mounting plate to a surface of a camera, the mounting plate comprising an engagement surface along an outer edge of the mounting plate; 




placing an accessory plate on top of the mounting plate; 

and moving a lever of a quick release and lock mechanism disposed along an outside edge of the accessory plate to cause a block connected with the lever to engage the mounting plate engagement surface and lock the accessory plate to the mounting plate,
















 wherein when in a locked state the lever is disposed within a cavity and flush with the outside edge.







37. (New) The method as recited in claim 36, further comprising moving the lever in an opposite direction to disengage the block from the engagement surface and unlock the accessory plate from the mounting plate


38. (New) The method as recited in claim 37, wherein when in an unlocked state the lever extends outwardly from the cavity.


39. (New) The method as recited in claim 36, wherein during the step of moving, the lever cause the block to move by movement of one or more rotational elements interposed between the lever and the block, wherein the one or more rotational elements are disposed in the cavity.

40. (New) The method as recite in claim 36, wherein during the step of moving, the block is moved inwardly and away from the accessory plate.
36. A method for forming a releasable locking attachment between an accessory plate and a top of a camera comprising: 

attaching a mounting plate to a top surface of a camera, the mounting plate comprising an outer body portion with opposed pairs of first and second outside edges, wherein one of the outside edges comprises an engagement surface extending along a center portion of outside edge, 

laterally slidable engaging an accessory plate on top of the mounting plate, 

wherein the accessory plate includes a quick release and lock mechanism disposed along an outside edge that is positioned adjacent the mounting plate engagement surface, wherein the quick release and lock mechanism comprises a lever that is connected with a block disposed within the accessory plate; moving the lever from an unlocked state to a locked state by pivoting the lever towards the accessory plate outside edge to cause the block to be moved downwardly relative to a bottom surface of the accessory plate and inwardly relative to the accessory plate outside edge and into contact with the mounting plate engagement surface; andReply to Non-Final Office Action dated Nov. 2, 2020 moving the lever from a locked state to an unlock state by pivoting the lever away from the accessory plate outside edge to cause the block to be moved upwardly relative to the bottom surface of the accessory plate and outwardly relative to the accessory plate outside edge and away from contact with the mounting plate engagement surface.

wherein when the lever is in a locked state the lever is flush with the accessory plate outside edge, and wherein when the lever is in an unlocked state the lever is disposed outwardly away from the accessory plate outside edge (see claim 37)… wherein during the step of moving the lever to a locked state, the lever is pivoted into a recessed cavity disposed along the accessory plate outside edge (see claim 40).

moving the lever from an unlocked state to a locked state by pivoting the lever towards the accessory plate outside edge… andReply to Non-Final Office Action dated Nov. 2, 2020 moving the lever from a locked state to an unlock state by pivoting the lever away from the accessory plate outside edge (see claim 36).

wherein when the lever is in an unlocked state the lever is disposed outwardly away from the accessory plate outside edge (see claim 37).

wherein during the steps of moving the lever from the unlocked state and moving the lever from the locked state, the lever pivoted from within the accessory plate and is connected with one or more rotary elements that are connected with the block.

moving the lever from an unlocked state to a locked state by pivoting the lever towards the accessory plate outside edge to cause the block to be moved downwardly relative to a bottom surface of the accessory plate and inwardly relative to the accessory plate outside edge and into contact with the mounting plate engagement surface (see claim 36).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25, 30, 31, and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kessler et al. (Pub. No. US 2014/0093314 A1; hereafter Kessler).
Regarding claim 21, Kessler discloses a mount system a camera comprising: a mounting plate comprising and an outer body having an outside edge surfaces, wherein one of the outside edge surfaces includes an engagement surface (see Kessler Fig. 3, item 43), an inner body is disposed inwardly of the outer body and comprises one or more bores configured to facilitate attachment of the mounting plate to a surface of a camera (see Kessler Fig. 3, item 32); and an accessory plate configured to engage the mounting plate and comprising an outside edge surfaces (see Kessler Fig. 4, item 64), wherein a quick release and lock mechanism is disposed along one of the outside edge surfaces and includes a lever connected with a block (see Kessler Fig. 9, items 130 and 106), wherein when the accessory plate is connected on top of the mounting plate (see Kessler Fig. 9, the direction of “on top” is relative depending on which orientation the mounting plate is disposed) movement of the lever in one direction causes the block to engage the engagement surface to lock the accessory plate to the mounting plate (see Kessler Fig. 12, items 14, 120, 126, and 106), and movement of the lever in an opposite direction causes the block to disengage the engagement surface to release the accessory plate from the mounting plate (see Kessler Fig. 13, items 120 and 126).
 	
Regarding claim 25, Kessler discloses the mount system as recited in claim 21, wherein the quick release and lock mechanism comprises one or more rotary elements that cause the block to move inwardly away from the accessory plate and outwardly towards the accessory plate by back and forth movement of the lever (see Kessler Figs. 11 and 12, item 132).

 	Regarding claim 30, Kessler discloses a camera mount system comprising: a camera; a mounting plate attached to a surface of the camera (see Kessler Fig. 3, item 32 and paragraph [0042] “Apertures 32 are for attaching a device, such as a camera, to plate 12”) comprising an outside body portion having an engagement surface (see Kessler Fig. 3, item 43) and an inside body portion that is attached with the camera (see Kessler Fig. 3, item 32); and an accessory plate comprising a quick release and lock mechanism disposed along an outside edge and comprising a lever attached a block that extends downwardly from the accessory plate  (see Kessler Fig. 9, the direction of “downwardly” is relative depending on which orientation the mounting plate is disposed), wherein movement of the lever in one direction causes the block to engage the mounting plate engagement surface and movement of the lever in an opposite direction causes the block to disengage from the mounting plate engagement surface (see Kessler Figs. 12 and 13, items 106, 120, and 126).

Regarding claim 31, Kessler discloses 31 the camera mount system as recited in claim 30, wherein the quick release and lock mechanism further comprises one or more rotary elements interposed between the lever and the block (see Kessler Figs. 11 and 12, item 132).

Regarding claim 33, Kessler discloses the camera mount system as recited in claim 32, wherein the lever is positioned perpendicular to at least one of the one or more rotary elements (see Kessler Figs. 11 and 12, item 126, which can be construed as perpendicular to the rotation element 132, as it is perpendicular to the elements rotation axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Desorbo (Pub. No. US 2009/0002524 A1; hereafter Desorbo).
Regarding claims 36-38, Kessler discloses a method for mounting a camera comprising: attaching a mounting plate to a surface of a camera (see Kessler Fig. 3, item 32 and paragraph [0042] “Apertures 32 are for attaching a device, such as a camera, to plate 12”), the mounting plate comprising an engagement surface along an outer edge of the mounting plate (see Kessler Fig. 3, item 43); placing an accessory plate on top of the mounting plate (see Kessler Fig. 9, the direction of “on top” is relative depending on which orientation the mounting plate is disposed); and moving a lever of a quick release and lock mechanism disposed along an outside edge of the accessory plate to cause a block connected with the lever to engage the mounting plate engagement surface and lock the accessory plate to the mounting plate (see Kessler Fig. 12, items 106, 120, and 126); , further comprising moving the lever in an opposite direction to disengage the block from the engagement surface and unlock the accessory plate from the mounting plate (see Kessler Fig. 13, items 106, 120, and 126).
Kessler does not disclose that when in a locked state the lever is disposed within a cavity and flush with the outside edge; wherein when in an unlocked state the lever extends outwardly from the cavity.
	Desorbo discloses a lever that is disposed within a recessed cavity when in a locked state and that pivots from within the cavity and extends outwardly from the cavity and the long side surface when in an unlocked state (see Desorbo Figs. 7 and 8, while the lever and recess are not explicitly labeled, the lever is clearly visible as being within the recess in the inactive position and extending from the recess when attaching to the camera.).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the lever of Kessler in a recess like that of Desorbo to protect the lever from accidental actuation or snagging, and from accidental damage from jarring.

Claim(s) 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Desorbo as applied to claim 36 above, and further in view of Aiello (Pub. No. US 2014/0233934 A1; hereafter Aiello).
 	Regarding claims 39-40, Kessler in view of Desorbo discloses the method as recited in claim 36, but does not disclose that during the step of moving, the lever cause the block to move by movement of one or more rotational elements interposed between the lever and the block, wherein the one or more rotational elements are disposed in the cavity; and wherein during the step of moving, the block is moved inwardly and away from the accessory plate.
Aiello discloses an accessory plate comprising a quick release and lock mechanism configured to engage the mounting plate (see Aiello Fig. 3, item 67), wherein the lever (see Aiello Fig. 3, item 67) is attached to one or more rotary elements (see Aiello Figs. 3 and 4, items 67 and 68. See also Aiello paragraph [0032] which recites “The lever 67 is coupled to a rotary element 75 positioned within an elongated hole of the block 69, as shown in FIG. 4. The rotary element 75 acts an axle, by engaging both the lever 67 and the block 69.”), wherein the one or more rotational elements are disposed within the cavity (see Aiello Fig. 4, item 68 is within a cavity formed by items 61 and 71), where pivoting movement of the lever into the locked state causes the block by operation of the one or more rotary elements to move downwardly relative to the mounting plate, wherein downward and inward movement of the block by operation of the lever causes the block to engage with the engagement surface feature of the mounting plate disposed adjacent the accessory plate to provide the locked state (see Aiello Figs. 5 and 6, items 70, 77a, and 77b).
	 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the quick release mechanism of Kessler with the quick release mechanism of Aiello as it is deemed well within the purview of the ordinary workman in the art to perform simple substitution of one known element with another useful for the same purpose to achieve predictable results (see MPEP 2143).

Claim(s) 22-27, 32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Desorbo and Aiello.
Regarding claims 22-27, Kessler discloses the mount system as recited in claim 21, but does not disclose that the lever quick release and lock mechanism is disposed within a cavity of the accessory plate outside edge surface, and wherein when the lever is positioned to lock the accessory plate to the mounting plate the lever is disposed in the cavity; wherein when the lever is positioned to lock the accessory plate to the mounting plate the lever is flush with the accessory plate outside edge surface;
 wherein when the lever is positioned to release accessory plate from the mounting plate the lever projects outwardly from the cavity; wherein the one or more rotary elements are disposed in the cavity; and wherein the mounting plate is a handheld mount comprising a handle that projects outwardly therefrom to enable a user to hold a camera that is disposed beneath the handle.
Desorbo discloses a lever quick release and lock mechanism wherein the lever is disposed within a cavity of the accessory plate outside edge surface, wherein when the lever is positioned to lock the accessory plate to the mounting plate the lever is disposed in the cavity; wherein when the lever is positioned to lock the accessory plate to the mounting plate the lever is flush with the accessory plate outside edge surface; wherein when the lever is positioned to release accessory plate from the mounting plate the lever projects outwardly from the cavity (see Desorbo Figs. 7 and 8, while the lever and recess are not explicitly labeled, the lever is clearly visible as being within the recess in the inactive position and extending from the recess when attaching to the camera.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the lever of Kessler in a recess like that of Desorbo to protect the lever from accidental actuation or snagging, and from accidental damage from jarring.
Aiello discloses a lever quick release and lock mechanism wherein the one or more rotary elements are disposed in the cavity (see Aiello paragraph [0032] “The rotary element 75 acts an axle, by engaging both the lever 67 and the block 69.”); and wherein the mounting plate is a handheld mount comprising a handle that projects outwardly therefrom to enable a user to hold a camera that is disposed beneath the handle (see Aiello Fig. 14, item 106, the term “beneath” is a relative term which depends on the way the handle is being held by the user.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the quick swap system of Kessler with an attachable handle like those disclosed in Aiello in order to enable secure connection of the plate to the camera, and to replace the quick release mechanism of Kessler with the quick release mechanism of Aiello as it is deemed well within the purview of the ordinary workman in the art to perform simple substitution of one known element with another useful for the same purpose to achieve predictable results (see MPEP 2143).


Regarding claims 32-35, Kessler discloses the camera mount system as recited in claim 30, but does not disclose that the one or more rotary elements are disposed within a recessed cavity in the accessory plate outside edge, and wherein the lever extends into the cavity; wherein the lever is disposed flush along the accessory plate outside edge in the cavity when the lever is positioned with the block engaged with the mounting plate engagement surface; wherein when the block engages the engagement surface by movement of the block inwardly and away from the accessory plate, and wherein the block disengages the engagement surface by movement of the block outwardly and towards the accessory plate.
	Desorbo discloses one or more rotary elements are disposed within a recessed cavity in the accessory plate outside edge, and wherein the lever extends into the cavity; wherein the lever is disposed flush along the accessory plate outside edge in the cavity when the lever is positioned with the block engaged with the mounting plate engagement surface (see Desorbo Figs. 7 and 8, while the lever and recess are not explicitly labeled, the lever is clearly visible as being within the recess in the inactive position and extending from the recess when attaching to the camera.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the lever of Kessler in a recess like that of Desorbo to protect the lever from accidental actuation or snagging, and from accidental damage from jarring.
	Kessler in view of Desorbo does not disclose that when the block engages the engagement surface by movement of the block inwardly and away from the accessory plate, and wherein the block disengages the engagement surface by movement of the block outwardly and towards the accessory plate.
	Aiello discloses that pivoting movement of the lever into the locked state causes the block by operation of the one or more rotary elements to move upwardly or downwardly relative to the mounting plate, wherein downward and inward movement of the block by operation of the lever causes the block to engage with the engagement surface feature of the mounting plate disposed adjacent the accessory plate to provide the locked state (see Aiello Figs. 5 and 6, items 70, 77a, and 77b), and wherein upward and outward movement of the block by reverse operation of the lever causes the block to disengage the engagement surface feature of the mounting plate disposed adjacent the accessory plate to provide the unlocked state (see Aiello Figs. 3 and 4, items 67, and 69).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the quick swap system of Kessler with an attachable handle like those disclosed in Aiello in order to enable secure connection of the plate to the camera, and to replace the quick release mechanism of Kessler with the quick release mechanism of Aiello as it is deemed well within the purview of the ordinary workman in the art to perform simple substitution of one known element with another useful for the same purpose to achieve predictable results (see MPEP 2143).

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Lindsay (Pub. No. US 2009/0116831 A1; hereafter Lindsay).
 	Regarding claims 28 and 29, Kessler discloses the mount system as recited in claim 21, but does not disclose a power distribution plate interposed between the mounting plate and the accessory plate, wherein the distribution plate is configured to mate with both the mounting plate and top mount; and wherein the power distribution plate comprises an engagement surface configured to form a locked connection with the quick release and lock mechanism of the accessory plate, and a quick release and lock mechanism that is configured to form a locked connection with the engagement surface of the mounting plate.
Kessler discloses that the quick swap mount can be attached to stands or numerous other attachments (see Kessler paragraph [0002]) but does not specifically list a handle as one of the attachments.
 	Lindsay discloses a power distribution plate interposed between the quick swap mounting plate and the quick swap top mount, wherein the distribution plate is configured to mate with both the mounting plate and top mount (see Lindsay Fig. 2, item 20, which is interposed between mounting plate 18, and mount 17).
	  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the quick swap system of Kessler with an attachable battery pack like those disclosed in Lindsay in order to allow the user to extend the operating life of the camera, and further to provide the power pack with a quick swap locking connection like that of Kessler in order to ensure secure connection of the power pack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        9/7/2022